Civil action in tort to recover damages for personal injuries.
Plaintiff's evidence tends to show the following: He was a passenger on defendant's bus, which was standing in the bus company parking lot in Asheville, N.C. There was a disturbance in the bus before the driver started up. Another passenger became sick — apparently epileptic fit. He became violent, causing the disturbance. The bus driver requested plaintiff several times to assist him in getting the man out of the bus into the fresh air. Plaintiff finally agreed to help and they got him to the front. Plaintiff got off first with the sick man between him and the driver. As they got the man off the steps to the ground the driver "turned him loose" and "he reached around and caught me by the finger and broke it, so I held him until he got quiet and the law came and that *Page 763 
is all I know — this happened as quickly as we hit the ground, we got to scuffling and he caught me by the finger."
There was judgment of nonsuit and plaintiff appealed.
We concur in the conclusion of the court below. The evidence fails to disclose actionable negligence on the part of the defendant's driver.
The judgment below is
Affirmed.